GRAVES, Judge.
The conviction is for driving an automobile upon a public highway while intoxicated. The punishment is assessed at a fine of fifty dollars.
The record is before us without any bills of exception. The statement of facts accompanying the transcript does not bear the approval of the trial judge, and therefore cannot be considered by us. Under the statute, Art. 760, Vernon’s Ann. Tex. C. C. P., it is necessary that such statement be approved and signed by the judge trying the case. See Lynch v. State, 199 S. W. (2d) 172, and cases cited under Note 24, Art. 760, supra, including the 1946 Pocket Part.
We have examined the remaining portion of the record and find no error shown therein.
The judgment of the trial court is therefore affirmed.